Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 16/900,979 filed on June 14, 2020 is presented for examination by the examiner. The amended claims submitted July 27, 2022 in response to the office action mailed May 26, 2022 are under examination. Claims 1-9 and 11-16 are pending. Claim 10 is canceled.

Claim Objections
The objection to the claims of the previous office action has been overcome by the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wenren CN 109031626 (hereafter Wenren, where reference will be made to the attached machine translation) in view of Yonezawa et al. USPGPub 2012/0218647 (hereafter Yonezawa).
Regarding claim 1, Wenren teaches (Example 2, Figs. 3 and 4A-4C, paragraphs [0101]-[0108]) “A five-piece infrared single focus lens system (Example 2, Figs. 3 and 4A-4C, paragraphs [0101] and [0108] which a 5 piece infrared single focus lens system, see 5 lenses in Fig. 3 and the table in paragraph [0101], the lack of movements for zooming, thus single focus, and is an infrared lens system see e.g. page 1 “Technical Field The invention claims an imaging lens group, more concretely, the invention claims a comprises five lenses, can be applied to near infrared scene of image pickup lens group”) comprising a stop (“STO” in Fig. 3 and paragraph [0101]), and a lens group having five lens elements (see 5 lens elements in Fig. 3 and paragraphs [0101] and [0108]), in order from an object side to an image side (from left to right in Fig. 3 and from “OBJ” to S13 in paragraph [0101]), comprising:
the stop (see order of “STO” in paragraph [0101] in the first position from the object side to the image side, see also Fig. 3, the stop “STO” is on the object-most side in at least in the sense that where the stop exists in the peripheral region, it is closer to the object side than the first lens E1);
a first lens element (E1 surfaces S1 and S2) with a positive refractive power (paragraph [0108] f1=3.11), having an object-side surface (S1) being convex near an optical axis (see Fig. 3 and positive radius of curvature of S1 in paragraph [0101]), at least one of the object-side surface and an image-side surface of the first lens element being aspheric (see aspheric coefficients of S1 and S2 in paragraph [0105]);
a second lens element (E2 surfaces S3 and S4) with a refractive power (paragraph [0108] f2=-7.31), at least one of an object-side surface and an image-side surface of the second lens element being aspheric (see aspheric coefficients of S3 and S4 in paragraph [0105]);
a third lens element (E3 surfaces S5 and S6) with a refractive power (paragraph [0108] f3=64.63), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (see aspheric coefficients of S5 and S6 in paragraph [0105]);
a fourth lens element (E4 surfaces S7 and S8) with a positive refractive power (paragraph [0108] f4=4.0), having an object-side surface (S7) being concave near the optical axis (see Fig. 3 and negative sign of the curvature radius of S7 in paragraph [0101]) and an image-side surface (S8) being convex near the optical axis (see Fig. 3 and negative sign of the radius of curvature of surface S8 in paragraph [0101]), at least one of an object-side surface and the image-side surface of the fourth lens element being aspheric (see aspheric coefficients of S7 and S8 in paragraph [0105]); and
a fifth lens element (E5 surfaces S9 and S10) with a negative refractive power (paragraph [0108] f5=-2.84), having an object-side surface (S9) being convex near the optical axis (see Fig. 3 and positive radius of curvature of S9 in paragraph [0101]) and an image-side surface (S10) being concave near the optical axis (see Fig. 3 and positive radius of curvature of S10 in paragraph [0101]), at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric (see aspheric coefficients of S9 and S10 in paragraph [0105]) and provided with at least one inflection point (See how in Fig. 3, S9 changes from convex in a paraxial region to concave slightly away from the paraxial region and back to convex in a peripheral region, thus S9 has at least 4 inflection points. See also how S10 changes from concave in a paraxial region to convex in a peripheral region, thus S10 has at least 2 inflection points);
wherein a distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), a focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is BFL (BFL is the sum of the thicknesses of surfaces S10, S11 and S12 in paragraph [0101] thus BFL=1.127), half of an image height that can be captured by the five-piece infrared single focus lens system on the image plane is IMH (paragraph [0108] ImgH=3.24), a radius of curvature of the object-side surface of the fifth lens element is R9 (radius of curvature of surface S9 in paragraph [0102], R9=3.3674), a radius of curvature of the image-side surface of the fifth lens element is R10 (radius of curvature of surface S10 in paragraph [0102], R10=0.9663),
and they satisfy the relations: 
3 <TLxf/(BFLxIMH)< 7 (given the values above, the quantity TLxf/(BFLxIMH) = 4.67 which is in the claimed range) and 0.95<R9/R10 (given the values above, the quantity R9/R10 = 3.48 which is greater than 0.95)…,
or 3 <TLxf/(BFLxIMH)< 7 (given the values above, the quantity TLxf/(BFLxIMH) = 4.67 which is in the claimed range) and … R9/R10<7.61 (given the values above, the quantity R9/R10 = 3.48 which is less than 7.61).”
However, Wenren does not explicitly teach “0.95<R9/R10≤1.29 or … 6.34≤R9/R10<7.61.”
Yonezawa teaches (Example 2, Figs. 3-4, paragraphs [0071]-[0081], Table 2) “A five-piece (see lenses L1-L5 in Fig. 3) … single focus lens system (Yonezawa does not teach either zooming or focusing, thus the system of Example 2, Figs. 3-4 is single focus) comprising a stop (Table 2 “S (aperture stop)”) and a lens group having five lens elements (L1-L5 in Fig. 3, surfaces 1-10 in Table 2), in order from an object side to an image side (from left to right in Fig. 3 and from S to surface 12 in Table 2), comprising:
the stop (Table 2 “S (aperture stop)”);
a first lens element (L1 surfaces 1 and 2 in Table 2) with a positive refractive power (L1 is bi-convex thus has a positive refractive power), having an object-side surface (surface 1 in Table 2) being convex near an optical axis (the radius of curvature of surface 1 in Table 2 is positive, thus surface 1 is convex, see also Fig. 3), at least one of the object-side surface and an image-side surface of the first lens element being aspheric (see aspherical coefficients of surfaces 1 and 2 in Table 2);
a second lens element (L2 surfaces 3 and 4 in Table 2) with a refractive power (L2 has a refractive power), at least one of an object- side surface and an image-side surface of the second lens element being aspheric (see aspherical coefficients of surfaces 3 and 4 in Table 2);
a third lens element (L3 surfaces 5 and 6 in Table 2) with a refractive power (L3 has refractive power), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (see aspherical coefficients of surfaces 5 and 6 in Table 2);
a fourth lens element (L4 surfaces 7 and 8 in Table 2) with a positive refractive power (L4 is meniscus, concave to the object-side, where the radius of curvature of the convex side is smaller than the radius of curvature of the concave side, thus L4 is positive), having an object- side surface being concave near the optical axis (see Fig. 3 and negative sign of the radius of curvature of surface 7 in Table 2) and an image-side surface being convex near the optical axis (see Fig. 3 and negative sign of the radius of curvature of surface 8 in Table 2), at least one of the object-side surface and the image- side surface of the fourth lens element being aspheric (see aspheric coefficients of surfaces 7 and 8 in Table 2); and
a fifth lens element (L5 surfaces 9 and 10 in Table 2) with a negative refractive power (f5=-3.2876 in Table 2), having an object-side surface being convex near the optical axis (see Fig. 3 and positive sign of the radius of curvature of surface 9 in Table 2) and an image-side surface being concave near the optical axis (see Fig. 3 and positive sign of the radius of curvature of surface 10 in Table 2), at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric (see aspheric coefficients of surfaces 9 and 10 in Table 2) and provided with at least one inflection point (see how r9 and r10 change from one convexity on axis to the opposite convexity in the periphery thereof thus there is an inflection point where the convexity changes on each of surfaces 9 and 10);
wherein … a radius of curvature of the object-side surface of the fifth lens element is R9 (R of surface 9 in Table 2, R9=9.679), a radius of curvature of the image-side surface of the fifth lens element is R10(R of surface 10 in Table 2, R10=1.464), and they satisfy …
0.95<R9/R10≤1.29 or … 6.34≤R9/R10<7.61 (given the values above, R9/R10=6.61, see also paragraph [0077], which is in the second choice of the claimed range 6.34≤R9/R10<7.61).”
Yonezawa further teaches (paragraphs [0021]-[0022]): “preferably a conditional expression (5) given below is satisfied wherein r9 denotes the curvature radius of the object side surface of the fifth lens and r10 denotes curvature radius of the image side surface of the fifth lens:
5.0<r9/r10<10.0 (5)
The conditional expression (5) represents a condition for the fifth lens to correct spherical aberrations adequately, shorten the total length and reduce the sensitivity to manufacturing errors. The object side surface of the fifth lens is convex and its image side surface is concave, and the lens shape is determined by bending so as to minimize the influence of the fifth lens on spherical aberrations. If the ratio in the conditional expression (5) is above the upper limit "10.0", the power of the image side surface of the fifth lens is too strong and aberration which occurs on the surface increases (the absolute value of aberration coefficient increases), thus undesirably the sensitivity to manufacturing errors is high. On the other hand, if it is below the lower limit "5.0", the negative power of the fifth lens is weak and the telephoto capability weakens, which is disadvantageous in terms of reduction in total length.”
Thus Wenren differs from claim 1, in that Wenren teaches a value of R9/R10=3.48 which is within the overall range of 0.95 to 7.61, but is not in either of the specific ranges 0.95<R9/R10≤1.29 or 6.34≤R9/R10<7.61.
Yonezawa teaches a similar 5 lens system, where R9/R10=6.61, and explains that values of R9/R10 between 5.0 and 10.0 are desirable for lower sensitivity to manufacturing errors and reduction in the total length of the lens system (Yonezawa paragraphs [0021]-[0022]).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the ratio of the radii of curvatures of the object-side and image-side of the fifth lens such that 6.34≤R9/R10<7.61, such as 6.61 taught by Yonezawa in the lens system of Wenren for the purpose of lowering the sensitivity to manufacturing errors and reducing the total length of the lens system as taught by Yonezawa (paragraphs [0021]-[0022]).
Regarding claim 2, the Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a focal length of the first lens element is f1 (paragraph [0108] f1=3.11), and they satisfy the relation: 0.23 < f/f1 … (given these values f/f1=1.28).”
However, Wenren example 2 fails to teach “0.23 < f/f1 < 1.04” instead teaching a value of 1.28 which is close to but not within the claimed range.
Wenren teaches (page 2 lines 26-27) “camera lens of the total effective focus f and the effective focal length f1 of the first lens satisfies 1<f/f1 <1.5.”
It has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” MPEP §2144.05(I) first paragraph.
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a value of f/f1 between 1.0 and 1.04 which is within the claimed range of 0.23 to 1.04, as suggested by Wenren (page 2 lines 26-27) because it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);” MPEP §2144.05(I) first paragraph.
Regarding claim 3, the Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a focal length of the second lens element, the third lens element and the fourth lens element combined is f234 (the combined focal length of the second, third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 5.5), and they satisfy the relation: 0.20 < f/f234 < 1.83 (given the values above f/f234=0.72 which is in the claimed range).”
Regarding claim 4, the Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the first lens element is f1 (paragraph [0108] f1=3.11), a focal length of the second lens element, the third lens element and the fourth lens element combined is f234 (the combined focal length of the second, third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 5.5), and
they satisfy the relation: 0.23 < f1/f234 < 5.85 (given the values above f1/f234=0.57 which is in the claimed range).”
Regarding claim 5, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the first lens element, the second lens element and the third lens element combined is f123 (the combined focal length of the first, second, and third lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 4.43), a focal length of the first lens element, the second lens element, the third lens element and the fourth lens element combined is f1234 (the combined focal length of the first, second, third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 3.0), and they satisfy the relation: 0.8 < f123/f1234 < 2.4 (given the values above, f123/f1234=1.48 which is in the claimed range).”
Regarding claim 6, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a focal length of the first lens element, the second lens element, the third lens element and the fourth lens element combined is f1234 (the combined focal length of the first, second, third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 3.0), and they satisfy the relation: 0.65 < f/f1234 < 1.72 (given the values above f/f1234=1.31 which is in the claimed range).”
Regarding claim 7, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the third lens element and the fourth lens element combined is f34 (the combined focal length of the third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 3.72), a focal length of the second lens element, the third lens element and the fourth lens element combined is f234 (the combined focal length of the second, third and fourth lens elements can be calculated from the data in paragraph [0101] using a matrix calculation to be approximately 5.5), and they satisfy the relation: 0.34 < f34/f234 < 1.40 (given the values above f34/f234=0.68 which is in the claimed range).”
Regarding claim 8, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the first lens element is f1 (paragraph [0108] f=3.11), a radius of curvature of the object-side surface of the first lens element is R1 (paragraph [0101] curvature radius of S1 which is 1.4249), and they satisfy the relation: 1.1 < f1/R1 < 6.8 (given the values above f1/R1=2.18 which is in the claimed range).”
Regarding claim 9, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a radius of curvature of the image-side surface of the third lens element is R6 (paragraph [0101] curvature radius of S6 which is -10.0680), a radius of curvature of the object-side surface of the third lens element is R5 (paragraph [0101] curvature radius of S5 which is -14.3484), and they satisfy the relation: 0.16 < R5/R6 < 2.14 (given the values above R5/R6=1.43 which is in the claimed range).”
Regarding claim 10, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a radius of curvature of the object-side surface of the fifth lens element is R9 (paragraph [0101] curvature radius of surface S9 which is 3.3674), a radius of curvature of the image-side surface of the fifth lens element is R10 (paragraph [0101] curvature radius of surface S10 which is 0.9663), and they satisfy the relation: 0.95 < R9/R10 < 7.61 (given the values above R9/R10=3.48 which is in the claimed range).”
Regarding claim 11, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a focal length of the third lens element is f3 (paragraph [0108] f3=64.63), a radius of curvature of the object-side surface of the third lens element is R5 (paragraph [0101] curvature radius of surface S5 which is -14.3484), a radius of curvature of the image-side surface of the third lens element is R6 (paragraph [0101] curvature radius of surface S6 which is -10.0680), and they satisfy the relation: -0.2 mm < f3/(R5 X R6) < 21.1 mm (given the values above f3/(R5 X R6) = 0.40 which is in the claimed range).”
Regarding claim 12, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), a central thickness of the second lens element along the optical axis is CT2 (paragraph [0101] thickness of S3 is 0.2827), a central thickness of the third lens element along the optical axis is CT3 (paragraph [0101] thickness of S5 is 0.4594), a central thickness of the fourth lens element along the optical axis is CT4 (paragraph [0101] thickness of S7 is 0.5579), and they satisfy the relation: 2.3 <TL/(CT2+CT3+CT4)< 6.2 (given the above values TL/(CT2+CT3+CT4)=3.54 which is in the claimed range).”
Regarding claim 13, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), a focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), and they satisfy the relation: 1.0 < TL/f < 2.0 (given the values above TL/f=1.16 which is in the claimed range).”
Regarding claim 14, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is BFL (paragraph [0101] the sum of the thicknesses of S10, S11 and S12 which is 1.1276), the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), and they satisfy the relation: 0.18 < BFL/TL < 0.35 (given the values above BFL/TL=0.25 which is in the claimed range).”
Regarding claim 15, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (paragraph [0108] TL=TTL=4.6), half of an image height that can be captured by the five-piece infrared single focus lens system on the image plane is IMH (paragraph [0108] the half ImgH = 3.24), and
they satisfy the relation: 1.4 < TL/IMH < 2.4 (given the values above TL/IMH=1.42 which is in the claimed range).”
Regarding claim 16, The Wenren-Yonezawa combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Wenren further teaches “wherein the focal length of the five-piece infrared single focus lens system is f (paragraph [0108] f=3.97), a radius of curvature of the object-side surface of the fifth lens element is R9 (paragraph [0101] the curvature radius of surface S9 which is 3.3674), a radius of curvature of the image-side surface of the fifth lens element is R10 (paragraph [0101] the curvature radius of surface S10 which is 0.9663), and they satisfy the relation: 0.48 mm <(fxR10)/R9<3.77 mm (given the values above (fxR10)/R9=1.13 mm which is in the claimed range).”

Claims 1-9 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. CN 210626763 U (hereafter Zhang where reference will be made to the previously included machine translation thereof) in view of Kuo USPGPub 2019/0271832 (hereafter Kuo).
Regarding claim 1, Zhang teaches (Example 3, Figs. 5-6, paragraphs 91-101 in the original document, pages 10-11 in the machine translation) “A five-piece (there are five lenses in Example 3, Fig. 5, lenses L1-L5) infrared (page 7 last paragraph: “The optical imaging system of the invention can be applied to infrared wave band”) single focus (Zhang does not discuss any zooming or auto-focusing, thus the lens system is single focus) lens system (optical imaging system 3 of Example 3, Figs. 5-6, Tables 5 and 6) comprising a stop (diaphragm STO) and a lens group having five lens elements (Lenses L1-L5), in order from an object side to an image side (page 10, fifth paragraph: “the optical imaging system along the optical axis from the object side to the image side, orderly comprising: diaphragm STO, a first lens L1, second lens L2, third lens L3, fourth lens L4, fifth lens L5 and the optical filter L6”), comprising:
the stop (diaphragm STO);
a first lens element (first lens L1) with a positive refractive power (page 10, 6th paragraph: “first lens L1 has positive focal power”), having an object-side surface (S1) being convex near an optical axis (page 10, 6th paragraph: “S1 is convex”), at least one of the object-side surface and an image-side surface of the first lens element being aspheric (see aspheric coefficients of S1 and S2 in Table 6);
a second lens element (second lens L2) with a refractive power (page 10, 6th paragraph: “second lens L2 having positive power”), at least one of an object- side surface and an image-side surface of the second lens element being aspheric (see aspheric coefficients of S3 and S4 in Table 6);
a third lens element (third lens L3) with a refractive power (page 10, 6th paragraph: “third lens L3 has negative power”), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (see aspheric coefficients of S5 and S6 in Table 6);
a fourth lens element (fourth lens L4) with a positive refractive power (page 10, 6th paragraph: “fourth lens L4 with positive focal power”), having an object- side surface (S7) being concave near the optical axis (page 10, 6th paragraph: “the object side S7 is a concave surface”) and an image-side surface (S8) being convex near the optical axis (page 10, 6th paragraph: “image side S8 is convex”), at least one of the object-side surface and the image- side surface of the fourth lens element being aspheric (see aspheric coefficients of S7 and S8 in Table 6); and
a fifth lens element (fifth lens L5) with a negative refractive power (page 10, 6th paragraph: “fifth lens L5 has a negative power”), having an object-side surface (S9) being convex near the optical axis (page 10, 6th paragraph: “object side surface S9 is convex”) and an image-side surface (S10) being concave near the optical axis (page 10, 6th paragraph: “image side S10 is a concave surface”), at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric (see aspheric coefficients of S9 and S10 in Table 6) and provided with at least one inflection point (as shown in Fig. 5, both S9 and S10 change convexity from the paraxial region to the peripheral region, thus they both have inflection points where the convexity changes);
wherein a distance from the object-side surface of the first lens element to an image plane along the optical axis is TL (page 10, 7th paragraph: “the value on the shaft object side surface S1 of the first lens L1 to the imaging surface S13 of the distance TTL is 4.16mm”), a focal length of the five-piece infrared single focus lens system is f (page 10, 7th paragraph: “the total effective focal length f of the optical imaging system value is 2.61mm”), a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is BFL (the sum of the thickness/distance of surfaces S10, S11 and S12 BFL=1.0681), half of an image height that can be captured by the five-piece infrared single focus lens system on the image plane is IMH (Fig. 6A IMH=2.1), a radius of curvature of the object-side surface of the fifth lens element is R9 (Table 5 curvature radius of S9 R9=1.4940), a radius of curvature of the image-side surface of the fifth lens element is R10 (Table 5 curvature radius of S10 R10=0.8459), and they satisfy the relations:
3<TL х f/(BFL х IMH)<7 (given the values above, the quantity TL х f/(BFL х IMH)=4.84 which is in the claimed range) and 0.95<R9/R10 … (given the values above, the quantity R9/R10=1.766 which is greater than 0.95),
or 3<TL х f/(BFL х IMH)<7 (given the values above, the quantity TL х f/(BFL х IMH)=4.84 which is in the claimed range) and … R9/R10<7.61 (given the values above, the quantity R9/R10=1.766 which is less than 7.61).”
However, Zhang fails to explicitly teach “0.95<R9/R10≤1.29, or … 6.34≤R9/R10<7.61”
Kuo teaches (Fourth embodiment, Figs. 7 and 8, Tables 7 and 8, paragraphs [0145]-[0155]) “A five-piece (paragraph [0145]: “The optical lens system includes five lens elements (410, 420, 430, 440 and 450)”) infrared (paragraph [0040]: “at least one optical lens system, which can be applied to an infrared band”) … lens system (the optical lens system of the 4th embodiment) comprising a stop (aperture stop 400) and a lens group having five lens elements (paragraph [0145]: “five lens elements (410, 420, 430, 440 and 450)”), in order from an object side to an image side (from left to right in Fig. 7 and from surface 0 to 12 in Table 7), comprising: …
a first lens element (first lens element 410) with a … refractive power (paragraph [0146]: “410 with negative refractive power”), having an object-side surface (411) being convex near an optical axis (paragraph [0146]: “411 being convex”), at least one of the object-side surface and an image-side surface of the first lens element being aspheric (see ASP next to surfaces 1 and 2 in Table 7);
a second lens element (second lens element 420) with a refractive power (paragraph [0147]: “420 with negative refractive power”), at least one of an object-side surface and an image-side surface of the second lens element being aspheric (see ASP next to surfaces 3 and 4 in Table 7);
a third lens element (third lens element 430) with a refractive power (paragraph [0148]: “430 with positive refractive power”), at least one of an object-side surface and an image-side surface of the third lens element being aspheric (see ASP next to surfaces 6 and 7 in Table 7);
a fourth lens element (fourth lens element 440) with a … refractive power (paragraph [0149]: “440 with negative refractive power”), having … at least one of the object-side surface and the image- side surface of the fourth lens element being aspheric (see ASP next to surfaces 8 and 9 in Table 7); and
a fifth lens element (fifth lens element 450) with a negative refractive power (paragraph [0150]: “450 with negative refractive power”), having an object-side surface (451) being convex near the optical axis (paragraph [0150]: “451 being convex in a paraxial region”) and an image-side surface (452) being concave near the optical axis (paragraph [0150]: “452 being concave in a paraxial region”), at least one of the object-side surface and the image-side surface of the fifth lens element being aspheric (see ASP next to surfaces 10 and 11 in Table 7) and provided with at least one inflection point (paragraph [0150]: “each of the outside surface 451 and the inside surface 452 of the fifth lens element 450 includes at least one inflection point”);
wherein a distance from the object-side surface of the first lens element to an image plane along the optical axis is TL (paragraph [0006]: “an axial distance between the outside surface of the first lens element and an inside conjugation surface of the optical lens system is TL”, paragraph [0153] TL/f=7.00 and f=0.62, thus TL=4.34), a focal length of the five-piece infrared single focus lens system is f (paragraph [0006]: “a focal length of the optical lens system is f”, paragraph [0153] f=0.62), a distance from the image-side surface of the fifth lens element to the image plane along the optical axis is BFL (the thickness of surface 11 in Table 7, BFL=0.221), half of an image height that can be captured by the five-piece infrared single focus lens system on the image plane is IMH (Fig. 8 IMG HT is 0.99), a radius of curvature of the object-side surface of the fifth lens element is R9 (curvature radius of surface 10 in Table 7 R9=2.143), a radius of curvature of the image-side surface of the fifth lens element is R10 (curvature radius of surface 11 in Table 7 R10=1.831), and they satisfy the relations:
… 0.95<R9/R10≤1.29, or … 6.34≤R9/R10<7.61 (given the values above, the quantity R9/R10=1.17 which is within the first choice of ranges of 0.95<R9/R10≤1.29).”
It has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” It has further been held that “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). See MPEP §2144.05(I) first and fourth paragraphs.
In the instant case, Zhang teaches a value of R9/R10=1.766 which is within the full range of 0.95<R9/R10<7.61, but not within the more specific subsets 0.95<R9/R10≤1.29 or 6.34≤R9/R10<7.61. However, the value of 1.766 is close to the claimed range of 0.95<R9/R10≤1.29. 
Kuo teaches a similar five lens infrared optical system with a negative meniscus fifth lens, convex to the object-side, where R9/R10=1.17, which is within the claimed range of 0.95<R9/R10≤1.29.
Taken together Zhang and Kuo teach a range of R9/R10 between 1.17 and 1.766 which overlaps the claimed range, and includes a specific example within the claimed range. 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the curvatures of the two sides of the fifth lens such that 0.95<R9/R10≤1.29 similar to R9/R10=1.17 as taught by Kuo since it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)” where it has further been held that “A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). See MPEP §2144.05(I) first and fourth paragraphs.
Regarding claim 2, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein the focal length of the five-piece infrared single focus lens system is f (page 10, 7th paragraph: “the total effective focal length f of the optical imaging system value is 2.61mm”), a focal length of the first lens element is f1 (paragraph [0097] f1=4.25), and they satisfy the relation: 0.23 < f/f1 < 1.04 (given the values above, f/f1=0.61 which is in the claimed range).”
Regarding claim 3, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein the focal length of the five-piece infrared single focus lens system is f (page 10, 7th paragraph: “the total effective focal length f of the optical imaging system value is 2.61mm”), a focal length of the second lens element, the third lens element and the fourth lens element combined is f234 (the combined focal length of the second, third and fourth lenses can be calculated from the data in paragraph [0097] using a matrix calculation to be f234=2.52), and they satisfy the relation: 0.20 < f/f234 < 1.83 (given the values above, f/f234=1.04 which is in the claimed range).”
Regarding claim 4, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein a focal length of the first lens element is f1 (paragraph [0197] f1=4.25), a focal length of the second lens element, the third lens element and the fourth lens element combined is f234 (the combined focal length of the second, third and fourth lenses can be calculated from the data in paragraph [0097] using a matrix calculation to be f234=2.52), and they satisfy the relation: 0.23 < f1/f234 < 5.85 (given the values above f1/f234=1.69 which is in the claimed range).”
Regarding claim 5, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein a focal length of the first lens element, the second lens element and the third lens element combined is f123 (the combined focal length of the first, second and third lens elements can be calculated from the data in paragraph [0197] using a matrix calculation to be f123=3.94), a focal length of the first lens element, the second lens element, the third lens element and the fourth lens element combined is f1234 (the combined focal length of the first, second, third and fourth lens elements can be calculated from the data in paragraph [0197] using a matrix calculation to be f1234=2.39), and they satisfy the relation: 0.8 < f123/f1234 < 2.4 (given the values above, f123/f1234=1.65 which is in the claimed range).”
Regarding claim 6, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein the focal length of the five-piece infrared single focus lens system is f (page 10, 7th paragraph: “the total effective focal length f of the optical imaging system value is 2.61mm”), a focal length of the first lens element, the second lens element, the third lens element and the fourth lens element combined is f1234 (the combined focal length of the first, second, third and fourth lens elements can be calculated from the data in paragraph [0197] using a matrix calculation to be f1234=2.39), and they satisfy the relation:
0.65 < f/f1234 < 1.72 (given the values above f/f1234=1.09 which is in the claimed range).”
Regarding claim 7, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein a focal length of the third lens element and the fourth lens element combined is f34 (the combined focal length of the third and fourth lens elements can be calculated from the data in paragraph [0197] using a matrix calculation to be f34=2.62), a focal length of the second lens element, the third lens element and the fourth lens element combined is f234 (the combined focal length of the second, third and fourth lenses can be calculated from the data in paragraph [0097] using a matrix calculation to be f234=2.52), and they satisfy the relation: 
0.34 < f34/f234 < 1.40 (given the values above f34/f234=1.04 which is in the claimed range).”
Regarding claim 8, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein a focal length of the first lens element is f1 (paragraph [0097] f1=4.25), a radius of curvature of the object-side surface of the first lens element is R1 (paragraph [0097] R1=1.6796), and they satisfy the relation:
1.1 < f1/R1 < 6.8 (given the values above f1/R1=2.53 which is in the claimed range).”
Regarding claim 9, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein a radius of curvature of the image-side surface of the third lens element is R6 (paragraph [0097] curvature radius of surface S6 R6=53.0024), a radius of curvature of the object-side surface of the third lens element is R5 (paragraph [0097] curvature radius of surface S5 R5=73.6864), and they satisfy the relation: 0.16 < R5/R6 < 2.14 (given the values above R5/R6=1.39 which is in the claimed range).”
Regarding claim 11, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein a focal length of the third lens element is f3 (paragraph [0097] f3=-300.23), a radius of curvature of the object-side surface of the third lens element is R5 (paragraph [0097] curvature radius of surface S5 R5=73.6864), a radius of curvature of the image-side surface of the third lens element is R6 (paragraph [0097] curvature radius of surface S6 R6=53.0024), and they satisfy the relation: -0.2 mm-1 < f3/(R5 X R6) < 21.1 mm-1 (given the values above, f3/(R5 X R6)=-0.077 which is in the claimed range).”
Regarding claim  12, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (page 10, 7th paragraph: “the value on the shaft object side surface S1 of the first lens L1 to the imaging surface S13 of the distance TTL is 4.16mm”), a central thickness of the second lens element along the optical axis is CT2 (the thickness of surface S3 in paragraph [0097] CT2=0.22), a central thickness of the third lens element along the optical axis is CT3 (the thickness of surface S5 in paragraph [0097] CT3=0.3777), a central thickness of the fourth lens element along the optical axis is CT4 (the thickness of surface S7 in paragraph [0097] CT4=0.6915), and they satisfy the relation: 2.3 <TL/(CT2+CT3+CT4)< 6.2 (given the values above TL/(CT2+CT3+CT4)=3.23 which is in the claimed range).”
Regarding claim 13, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (page 10, 7th paragraph: “the value on the shaft object side surface S1 of the first lens L1 to the imaging surface S13 of the distance TTL is 4.16mm”), the focal length of the five-piece infrared single focus lens system is f (page 10, 7th paragraph: “the total effective focal length f of the optical imaging system value is 2.61mm”), and they satisfy the relation: 1.0 < TL/f < 2.0 (given the values above TL/f=1.6 which is in the claimed range).”
Regarding claim 14, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein the distance from the image-side surface of the fifth lens element to the image plane along the optical axis is BFL (the sum of the thickness/distance of surfaces S10, S11 and S12 BFL=1.0681), the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (page 10, 7th paragraph: “the value on the shaft object side surface S1 of the first lens L1 to the imaging surface S13 of the distance TTL is 4.16mm”), and they satisfy the relation: 0.18 < BFL/TL < 0.35 (given the values above BFL/TL=0.26 which is in the claimed range).”
Regarding claim 15, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein the distance from the object-side surface of the first lens element to the image plane along the optical axis is TL (page 10, 7th paragraph: “the value on the shaft object side surface S1 of the first lens L1 to the imaging surface S13 of the distance TTL is 4.16mm”), half of an image height that can be captured by the five-piece infrared single focus lens system on the image plane is IMH (Fig. 6A IMH=2.1), and they satisfy the relation: 1.4 < TL/IMH < 2.4 (given the values above TL/IMH=1.98 which is in the claimed range).”
Regarding claim 16, the Zhang-Kuo combination teaches “the five-piece infrared single focus lens system as claimed in claim 1,” and Zhang further teaches “wherein the focal length of the five-piece infrared single focus lens system is f (page 10, 7th paragraph: “the total effective focal length f of the optical imaging system value is 2.61mm”), the radius of curvature of the object-side surface of the fifth lens element is R9 (the curvature radius of surface S9 in paragraph [0097] R9=1.4940), the radius of curvature of the image-side surface of the fifth lens element is R10 (the curvature radius of surface S10 in paragraph [0097] R10=0.8459), and they satisfy the relation: 0.48 mm <(fxR10)/R9<3.77 mm (given the values above (fxR10)/R9=1.48 mm which is in the claimed range).”

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206. The examiner can normally be reached 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872